 

Exhibit 10.20

CIG WIRELESS CORP.  

 

CORPORATE DEVELOPMENT AGREEMENT

 

CORPORATE DEVELOPMENT AGREEMENT, dated as of the date set forth on the signature
page hereto by and between CIG Wireless Corp., a company formed in Nevada (the
“Company”) and the undersigned corporate development agent signatory hereto (the
“Development Agent”).   

WHEREAS, the Company desires to avail itself of the resources of the Development
Agent with respect to assisting the Company to raise capital and the Development
Agent desires to render such services to the Company;

 

WHEREAS, the Development Agent has agreed (a) to assist, as Development Agent,
in the offer and sale of shares of Company common stock (the “Common Stock”) or
any class of preferred stock (the “Preferred Stock” and together with the Common
Stock, referred to herein as “Shares”); (b) to assist the Company obtain credit
or indebtedness financing (“Credit Financing”); and/or (c) assist the Company
identify suitable mergers and acquisition companies and assets (the “M&A
Services”). 

 

NOW, THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.         Offering and Sale of Shares; Credit Financing; and M&A Services

 

(a)                The Company hereby engages the Development Agent, and the
Development Agent has agreed on a non-exclusive basis without any firm
underwriting commitment, to assist the Company (a) in the offer and sale of
Shares on a private placement basis to those prospective investors who satisfy
suitability requirements and to introduce the Company to sources of Credit
Financing (b) to assist the Company obtain qualified Credit Financing; and (c)
assist the Company identify suitable mergers and acquisition companies and
assets. 

  

(b)               The Development Agent hereby accepts appointment as
Development Agent and agrees on the terms and conditions herein. 

 

(c)                The Development Agent shall introduce qualified subscribers
for Company Shares, with subscriptions being made in such minimum amounts as the
Company may determine from time to time.  The Development Agent will notify the
Company in writing (by e-mail, fax, memorandum, letter, or otherwise) of
investors that it believes are suitable investors in the Company (each, a
“Suitable Investor”) and of its desire to have a Company offering memorandum and
subscription forms sent to a Suitable Investor.  The Company is not obligated to
accept any subscription of any Suitable Investor and may reject any Suitable
Investor in its sole and absolute discretion.  The Development Agent shall be
compensated as provided herein only in respect of subscriptions which are
accepted by the Company.  The agency of the Development Agent hereunder shall
continue until the termination of this Agreement. 

 

(d)               With respect to Credit Financing and M&A Services, the
Development Agent shall make introductions to such parties who satisfy the
standards and criteria for such transactions as determined by the Company from
time to time.

 

(e)                The Development Agent’s sole compensation with respect to any
and all services rendered hereunder is set forth on the signature page hereto. 
No selling commissions will be paid from

 



--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                                                                                     
Corporate Development Agreement

 

the any transaction and no payments shall be due to the Development Agent for
introductions, purchases or closed transaction other than those specifically
described herein.  The Development Agent shall not be entitled to any
compensation hereunder to the extent there is a prohibition under any laws,
rules or regulations applicable to the Development Agent.  In the event that the
Company has a pre-existing relationship with any prospective party introduced by
the Development Agent, the Company shall notify the Development Agent and such
prospective party shall not be within the scope of compensation or commissions
due or payable to Development Agent under this Agreement.  All compensation due
shall be paid to the Development Agent within fifteen (15) business days after
receipt of funds by the Company from the investor.

 

(f)                The Development Agent will use its best efforts to introduce
qualified investors to purchase Company Shares on the terms stated herein and in
the Company offering memorandum and subscription agreement, in a manner
consistent with the instructions of the Company.  It is understood that the
Development Agent has no commitment with regard to the sale of Shares.  The
Development Agent will not introduce a prospective investor to the Company
unless (i) the Development Agent has reasonable grounds to believe that the
prospective investor is fully qualified, ready, willing and able to invest in
the Company without delay.  The Development Agent will pre-qualify each
prospective investor on the basis of information obtained from the investor
concerning, among other things, the subscriber’s investment objectives, other
investments, financial situation and needs, that the investor has sufficient
financial knowledge and experience to be capable of evaluating the risks and
merits of an investment in the Company and the investor can afford to bear the
risk of a total loss of the subscriber’s investment in the Company.

 

2.         Representations and Warranties of the Development Agent.  The
Development Agent represents and warrants to the Company as follows:

 

(a)        The Development Agent is duly organized, validly existing and in good
standing under the laws of the jurisdiction set forth on the signature page
hereto and in each other jurisdiction in which the nature or conduct of its
business requires such qualification with full power and authority to engage in
its business to be conducted by it under this Agreement.

 

(b)        The Development Agent has full authority under applicable law to
perform its obligations under this Agreement.

 

(c)        This Agreement has been duly and validly authorized, executed and
delivered on its behalf and constitutes a legal, valid and binding agreement
enforceable against the Development Agent in accordance with the terms herein
except as the same may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or by general principles of equity.

(d)        The execution and delivery of this Agreement, the incurrence of the
obligations set forth in this Agreement and the consummation of the transactions
contemplated herein will not constitute a breach of, or default under, any
instrument by which the Development Agent is bound or any order, rule or
regulation applicable to it of any court or any governmental body or
administrative agency having jurisdiction over it which would have a material
adverse effect on its ability to consummate the transactions contemplated by
this Agreement.

(e)        There is not pending or, to the best of its knowledge, threatened any
action, suit or proceeding before or by any court or other governmental body to
which the Development Agent or any of its principals or affiliates is a party,
or to which any of its assets are subject.

(f)        The Development Agent is legally registered to offer and sell Shares,
or is exempt from registration, in each jurisdiction in which it will offer or
sell Shares. 

 

 

2

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                              
        Corporate Development Agreement

 

(g)        Each individual who will engage in the activities described herein on
behalf of the Development Agent as a director, officer, employee, or agent of
the Development Agent is, and will continue to be at all times during the term
of this Agreement, (i) registered or licensed as an agent, salesman,
salesperson, or sales representative in the jurisdictions from, in, or into
which, such individual will be engaging in the activities described herein, and
none of such registrations or licenses has expired or been revoked, suspended,
terminated, limited, qualified, or conditioned in any respect; or,
alternatively, such individual is not and will not be so required to be
registered or licensed.

(h)        In connection with the offer and sale of Shares, the Development
Agent will comply fully with all applicable laws, and the rules of any and all
governmental authorities and regulatory organizations having jurisdiction over
the Development Agent.

(i)         The Development Agent is not required to be registered as a broker,
dealer or investment adviser with any U.S or non-U.S. Federal or state
governmental agencies or authorities having jurisdiction over the Development
Agent.

(j)         The foregoing representations and warranties shall be continuing
during the term of this Agreement, and if at any time any event shall occur
which could make any of the foregoing incomplete or inaccurate, the Development
Agent shall promptly notify the Company of the occurrence of such event.

3.         Representations and Warranties of the Company.  The Company
represents and warrants to the Development Agent as follows:

 

(a)                The Company is a duly organized, validly existing and in good
standing under the laws of the State of Nevada with full power and authority to
engage in the business conducted by it.

 

(b)               The Company has full authority under applicable law to perform
its obligations under this Agreement.

 

(c)                This Agreement has been duly and validly authorized, executed
and delivered on its behalf and constitutes a legal, valid and binding agreement
enforceable against the Company in accordance with its terms except as the same
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally, or by general
principles of equity.

 

(d)               The execution and delivery of this Agreement, the incurrence
of the obligations set forth in this Agreement and the consummation of the
transactions contemplated herein will not constitute a breach of, or default
under, any instrument by which the Company is bound or any order, rule or
regulation applicable to the Company of any court or any governmental body or
administrative agency having jurisdiction over it which would have a material
adverse effect on its ability to consummate the transactions contemplated by
this Agreement.

 

(e)                There is not pending or, to the best of its knowledge,
threatened any action, suit or proceeding before or by any court or other
governmental body to which the Company or any of its principals or affiliates is
a party, or to which any of its assets are subject and which might reasonably be
expected to result in any material adverse change in its condition (financial or
otherwise), business or prospects or is required to be disclosed in the
Company’s SEC filings.

 

(f)                The Company is in compliance with all governmental,
regulatory and exchange approvals and licenses with respect to acting on behalf
of the Company to the extent required to conduct its business and to act as
described herein, and the performance of such obligations will not contravene or
result in a breach of any provision of the Company Articles of Incorporation, or
other organizational document or any agreement, instrument, order, law or
regulation binding upon it.

 

3

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                   
Corporate Development Agreement

 

 

(g)                The foregoing representations and warranties shall be
continuing during the term of this Agreement, and if at any time any event shall
occur which could make any of the foregoing incomplete or inaccurate, the
Company shall promptly notify the Development Agent of the occurrence of such
event.

  

4.         Covenants. 

 

(a)                The Development Agent will not, directly or indirectly, pay
or award any finder’s fees, commissions or other compensation to any person
prohibited by laws applicable to the Development Agent or the Company from
receiving such payments.  The Development Agent will indemnify and hold harmless
the Company with respect to any third party intermediaries and/or introducing
agents employed or utilized by the Development Agent in performing the services
hereunder. 

 

(b)               The Development Agent shall have no authority to modify any
terms or conditions of sale for the Shares.  The Development Agent shall not
engage in any illegal practices with respect to the solicitation of sales of
Shares and shall make no false, misleading or other unauthorized
representations, misstatements or material omissions regarding the Company.

 

(c)                The Development Agent will not provide any investment
management services or render any investment advice on behalf of any investor in
the Company.  The Development Agent will not take any action or fail to take any
action, directly or indirectly, that might reasonably cause an investor to
believe that the Development Agent is rendering or will render investment
advisory to such investor with respect to the Company or that any part of the
compensation to be paid to the Development Agent hereof represents compensation
for investment advisory or any other investment functions performed by the
Development Agent.

 

(d)               In no event shall the Company be obligated to (i) take any
action which would subject it to service of process for lawsuits or taxes in any
jurisdiction where it is not now so subject, (ii) change any material term of
the Company offering memorandum or terms of offerings by the Company; or (iii)
expend any sums of money which they respectively may consider unreasonable as
determined at their sole discretion.

 

(e)                Without the prior written consent of the Company, the
Development Agent shall not under any circumstances solicit, offer, introduce or
close any investment in the Company by any U.S. Person (as such term is defined
under Rule 902(k) of Regulation S promulgated under the Securities Act of 1933,
as amended) with respect to any and all offerings and/or placements of Company
Shares or other securities, unless the Development Agent is a duly registered
with the SEC and the Financial Industry Regulatory Authority.

 

(f)                The Development Agent acknowledges that the Company is a U.S.
public company subject to specific laws, rules and regulations.  The Development
Agent hereto agrees not to publicly trade in the Company public company
securities until after any and all applicable public announcements by the
Company.  The Development Agent agrees to fully comply with all applicable
securities laws and not to trade at any time in any securities of the Company on
the basis of material non-public information or to disclose any transactions
involving the Company to any third parties, other than to authorized
representatives of the Development Agent who shall be under strict instructions
not to make any further disclosures to any other persons. 

 

(g)                As a condition of the issuance of the consideration as set
forth on the signature page hereto, the Development Agent agrees to execute and
deliver such additional representations and warranties as are reasonably
requested by the Company, including, supplemental representations, affidavits
and certifications to the extent necessary in order to assure compliance with
all applicable securities laws. 

4

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                   
Corporate Development Agreement

 

 

5.         Representations, Warranties and Agreements to Survive Delivery.

 

All representations, warranties and agreements contained in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by, or on behalf of the Company or the Development Agent, or
any person who controls any of the foregoing, (ii) delivery of and payment for
the Interests or (iii) the termination of this Agreement pursuant to Section 9
hereof.

 

6.         Indemnification. 

 

(a)        The Company will indemnify and hold the Development Agent harmless
against any and all loss, liability, claim, damage and expense whatsoever
(including reasonable attorneys’ and accountants’ fees and including the costs
of investigating any event) arising out of or based upon, or arising out of or
based upon facts which would constitute, a material breach by the Company of any
warranty, representation, covenant or agreement of the Company in this
Agreement.

 

(b)        The Development Agent will indemnify and hold the Company harmless
against any and all loss, liability, claim, damage and expense whatsoever
(including reasonable attorneys’ and accountants’ fees and including the costs
of investigating any event) arising out of or based upon, or arising out of or
based upon facts which would constitute, a material breach by the Development
Agent of any warranty, representation, covenant or agreement in this Agreement.

 

(c)        No indemnifying party will be liable under the indemnity agreements
contained in Sections 6(a) and 6(b) hereof unless the indemnified party shall
have notified such indemnifying party in writing promptly after receiving the
first written notice or summons or other first legal process giving information
of the nature of the claim or commencement of the action, but the omission so to
notify the indemnifying party shall not relieve the indemnifying party from any
liability which the indemnifying party may have to the indemnified party under
either of such subparagraphs (except where such omission shall have materially
prejudiced the indemnifying party) or otherwise.  In case any such action or
claim shall be brought against an indemnified party and the indemnified party
shall notify the indemnifying party of the commencement of such action or claim,
the indemnifying party shall be entitled to participate in such action or claim
and, to the extent that the indemnifying party may desire, to assume the defense
of such action or claim with counsel selected by the indemnifying party and
approved by the indemnified party.  After notice from the indemnifying party to
the indemnified party of the indemnifying party’s election so to assume the
defense of such action or claim, the indemnifying party shall not be liable to
the indemnified party for any legal, accounting, and other fees and expenses
subsequently incurred by the indemnified party in connection with the defense of
such action or claim other than reasonable costs of investigation.

 

Notwithstanding any provision of this Section 6(c) to the contrary, if in any
action or claim as to which indemnity is or may be available an indemnified
party shall determine that its interests are or may be adverse, in whole or in
part, to the interests of the indemnifying party or that there may be legal
defenses available to the indemnified party which are or may be different from,
in addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified party may retain its own counsel in connection with such
action or claim, in which case the indemnified party shall be responsible for
any legal, accounting, and other fees and expenses reasonably incurred by or on
behalf of it in connection with investigating or defending such action or
claim.  In no event shall an indemnifying party be liable for the fees and
expenses of more than one counsel for all indemnified parties in connection with
any one action or claim or in connection with separate but similar or related
actions or claims in the same jurisdiction arising out of the same general
allegations.  An indemnifying party shall not be liable for a settlement of any
such action or claim effected without its written consent, but if any such
action or claim shall be settled with the written consent of an indemnifying
party or if there shall be a final judgement for the plaintiff in any such
action or claim, the indemnifying party shall indemnify, hold harmless, and
defend an indemnified party from and against any loss, liability, or expense in
accordance with this Section 6 by reason of such settlement or judgment.  The
indemnities set forth in this Agreement shall survive the termination of this
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                   
Corporate Development Agreement

 

 

7.         Status of Parties. 

 

            The Development Agent is an independent contractor and neither the
Development Agent nor the Company shall have authority to act for or represent
the other, its affiliates, officers, directors or employees in any way and shall
not otherwise be deemed to be an agent of the other.  Nothing contained herein
shall create or constitute the Development Agent or the Company as members of
any organization, partnership, joint venture, association, syndicate,
unincorporated business, or other separate entity, nor shall this Agreement be
deemed to confer on either of them any express, implied, or apparent authority
to incur any obligation or liability on behalf of the other.

8.         Payment of Expenses. 

 

            Each party hereto shall bear its own expenses relating to the
matters herein and to the offering of the Shares, Credit Facilities and the M&A
Services. 

 

9.         Term and Termination.   

 

This Agreement shall continue in effect until terminated.  This Agreement may be
terminated at any time by either party, at its sole determination, by giving
notice to the other party in writing.  No termination shall relieve the Company
from its obligations for payments of placement agency commissions hereof unless
the termination is based upon a material breach of the Development Agent
obligations under this Agreement.

 

10.       Miscellaneous. 

 

(a)                This Agreement may not be assigned by either party without
the express prior written consent of the other party.  Except as otherwise
expressly provided, this Agreement is made solely for the benefit of, and shall
be binding upon, the parties hereto and their respective successors and assigns,
and no other person shall have any right or obligation under it.

 

(b)               All notices and other communications provided for or permitted
hereunder shall be made by hand delivery, registered or certified mail with
return receipt requested, facsimile or reputable commercial courier, addressed
as set forth on the signature page hereto. 

 

(c)                This Agreement shall not be amended except by writing and
signed by each of the parties hereto.  No waiver of any provision of this
Agreement shall be implied from any course of dealing among the parties hereto
or from any failure by any party hereto to assert its rights hereunder on any
occasion or series of occasions.  Notwithstanding the foregoing, this Agreement
together with a Non-Disclosure And Confidentiality Agreement if so requested by
the Company, shall constitute the entire agreement between the parties with
respect to the matters referred to herein, together with any and all
supplemental representations, warranties, certifications, affirmations and other
instruments delivered by the Development Agent in connection with the issuance
of securities under this Agreement, which shall each be deemed a part hereof and
are respectively incorporated herein by reference thereto. 

 

(d)               If any provision of this Agreement, or the application of any
provision to any person or circumstance, shall be held to be inconsistent with
any present or future law, ruling, rule, or regulation of any court or
governmental or regulatory authority having jurisdiction over the subject matter
hereof, such provision shall be deemed to be severed from this Agreement and
this Agreement shall otherwise remain in full force and effect.

6

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                   
Corporate Development Agreement

 

 

(e)                All controversies arising out of or in connection with this
Agreement shall be finally settled under the Rules of the International Center
for Dispute Resolution of the by a single arbitrator appointed in accordance
with said Rules. The place of arbitration shall be New York City, New York.  The
arbitration shall be conducted in the English language by an attorney having not
less than ten years of corporate legal experience.  The prevailing party in any
such arbitration shall be awarded reimbursement of any and all fees, costs,
expenses and disbursements incurred with respect to such arbitration.  In the
event of any controversy regarding the enforceability of this arbitration
provision, this Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to its conflicts of law
principles. The award of any such arbitration may be entered by any court of
competent jurisdiction. 

 

(f)                This Agreement shall inure to the benefit of, and be binding
upon, the Development Agent and the Company and their respective successors and
assigns.

 

(g)                Headings to sections and subsections in this Agreement are
for the convenience of the parties only and are not intended to be a part of or
to affect the meaning or interpretation hereof.  All references to business days
shall mean each day on which banks in New York are open for business.

 

(h)               This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Delivery of this Agreement in person or by electronic
facsimile transmission, scan or other means of electronic communication capable
of producing a printed copy will be deemed to constitute execution and delivery
of this Agreement as of the date of such transmission.

 

[Signature Page Follows]

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

CIG Wireless
Corp.                                                                                                                                                                                                                                                                   
Corporate Development Agreement

 

11.       (a)        Compensation to the Development Agent for closing of
placements of Shares of Company Common Stock to Suitable Investors introduced by
Development Agent (“Common Equity Placement Compensation”), in each case
specific to placements attributable to introductions made by the Development
Agent: 

 

·         15% on the first million dollars

·         12% on the second million dollars

·         10% on the third million dollars and thereafter

 

            (b)        Compensation to the Development Agent for closing of
placements of Shares of Company Preferred Stock to Suitable Investors introduced
by Development Agent (“Preferred  Equity Placement Compensation”), in each case
specific to placements attributable to introductions made by the Development
Agent: 

 

·         10% on the first million dollars

·         8% on the second million dollars

·         6% on the third million dollars

·         4% on the fourth million dollars

·         2% on the fifth million and anything thereafter.

 

12.       Compensation to the Development Agent for closing of Company Credit
Financing introduced by Development Agent (“Debt Placement Compensation”), in
each case specific to transactions attributable to introductions made by the
Development Agent: 

 

o   Senior Secured Financing: 0.5% of the aggregate value.

o   Securitization Credit Financing: 0.5% of the aggregate value.

o   Subordinated Debt placements – same as the Equity Placement Compensation

 

13.       Compensation to the Development Agent for closing of Mergers &
Acquisition transactions introduced by the Development Agent – same as Preferred
Equity Placement Compensation, provided, however, in non-cash M&A transactions,
all such compensation shall be satisfied by the issuance of the same type of
non-cash consideration issued by the Company to the counterparty of such
transaction.

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of March 22, 2012. 

 

CIG Wireless Corp.

By:       /s/Paul McGinn

Name:Paul McGinn

Title: CEO

Address for Notices: 5 Concourse Parkway,  Atlanta GA 30328

Development Agent: 

By:       /s/ Sergei Stetsenko
 Name: Sergei Stetsenko

 Title: President & CEO

 Address for Notices: 23 Bahnhofstrasse, 6630 Zug, Switzerland

 

8

 

--------------------------------------------------------------------------------



 